        Case 1:19-cv-08034-ALC-OTW Document 23 Filed 11/06/19 Page 1 of 1

                                                                          USDCSDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC#:---~~----:~
 ----------------------------------------------------------- X
                                                                          DATE FILED:   P• 6 •/9
 JANE DOE,

                                     Plaintiff,
                                                                  1:19-cv-08034 (ALC)
                        -against-
                                                                  ORDER
 DAVID K. TOWNES,

                                     Defendant.

 ---------------------------------------------------------   X

ANDREW L. CARTER, JR., United States District Judge:

        The Court will hold a telephone status conference in this matter at 2:00 p.m. on Monday,

November 18, 2019. The parties should contact the Court at 1-888-363-4749 on the date and

time specified above and once prompted should dial the conference code 3768660.

        In addition, the Court is in receipt of Defendant's Application for the Court to Request

Counsel Pursuant to 18 U.S.C. § 3006A(g). Because this is a civil case not involving a habeas

corpus petition, Defendant's request is DENIED. See generally 18 U.S.C. § 3006A. Should

Defendant require pro bono counsel, he must submit an Application for the Court to Request Pro

Bono Counsel and an Application to Proceed In Forma Pauperis. See United States District

Court, Southern District of New York, How to Find an Attorney,

http://www.nysd.uscourts.gov/prose?attorney.



                                                      /7 ,Ju.,_, 7 ~ tJ----
SO ORDERED.


                                                    ~
Dated: November 6, 2019
       New York, New York                                        ANDREW L. CARTER, JR.
                                                                 United States District Judge




   COPIES MAILED
